tcmemo_2006_176 united_states tax_court thomas r jones petitioner v commissioner of internal revenue respondent docket no filed date thomas r jones pro_se susan s hu and edwin a herrera for respondent memorandum findings_of_fact and opinion swift judge respondent determined a deficiency in petitioner’s federal_income_tax and additions to tax as follows deficiency dollar_figure additions to tax sec_6651 sec_6654 dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner may deduct as mortgage interest and real_property_taxes amounts petitioner paid under a real_property lease-option agreement and whether petitioner is liable for additions to tax under sec_6651 and sec_6654 findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in highland california prior to petitioner was employed by union pacific railroad in february of petitioner moved to a house in highland california the property renting the property under a written rental agreement from robert peterson peterson for dollar_figure per month petitioner’s first check to peterson written on date was for dollar_figure and included rent for the first and last unspecified month of the rental period and a dollar_figure security deposit in mid-august of petitioner and peterson modified their rental agreement with respect to the property converting the agreement to a lease-option agreement the agreement it is not clear whether the agreement was formalized in a written document and many of its terms are not clear under the agreement petitioner was to pay peterson dollar_figure for an option to purchase the property at any time prior to august of also under the agreement petitioner’s monthly rental payments increased from dollar_figure to dollar_figure per month the dollar_figure was equivalent to the amount peterson paid to his mortgage_lender each month on the mortgage on the property in written correspondence to petitioner peterson informed petitioner that about dollar_figure of the dollar_figure is the deductible_interest but peterson did not specify by whom he intended the interest to be deductible under the agreement it was understood that petitioner was to pay the real_property_taxes on the property and peterson apparently told petitioner that for federal_income_tax purposes petitioner could deduct the property taxes peterson agreed to continue to pay fire insurance on the property for at least additional year in exchange for petitioner’s agreeing to repair the roof according to the agreement to exercise the purchase option any time before august of petitioner was to pay peterson a second dollar_figure and to pay off the outstanding balance of the mortgage on the property which balance was dollar_figure at the time the agreement was entered into in september of petitioner paid peterson the dollar_figure for the option to purchase the property beginning in september of and continuing through petitioner also paid peterson dollar_figure per month in a date letter to petitioner peterson referred to the property as my property and acknowledged that he peterson was still using the property as his address for the purpose of receiving mail peterson consistently referred to the agreement as an option agreement and in september of peterson wrote a letter to petitioner in which peterson made it clear that he understood that petitioner was not yet bound under the agreement to purchase the property in peterson considered refinancing the mortgage on the property and so informed petitioner telling petitioner that this would actually result in a savings to petitioner during the option period petitioner apparently wanted to participate in the refinancing of the property petitioner however did not respond when peterson mailed to petitioner bank disclosure documents and the refinancing of the mortgage on the property was never completed in connection with his efforts to refinance peterson queried petitioner about the condition of the property and informed petitioner that petitioner was responsible for repairing damage to the garage door replacing a wooden barrier that blocked access to a building on the property and removing clutter from the yard throughout the term of the agreement petitioner complied with these and other maintenance requests from peterson from through petitioner continued to live on the property repaired the roof of the property and paid real_property_taxes on the property including dollar_figure in the real_property_taxes were assessed to peterson and peterson apparently paid the fire insurance relating to the property in petitioner was diagnosed with an illness which involved mental distress and through petitioner did not work on petitioner’s individual federal_income_tax return prepared by a tax_return_preparer petitioner reported zero tax_liability in petitioner received dollar_figure in social_security_benefits from the railroad retirement board rrb and dollar_figure in disability payments from union central life_insurance ucli relating to his mental distress for rrb submitted to respondent a form 1099-r distributions from pensions annuities retirement or profit- sharing plans etc with regard to the dollar_figure paid to petitioner but it is not clear whether petitioner received a copy of this form_1099 also for ucli submitted to respondent a wage and tax statement form_w-2 wage and tax statement with regard to the dollar_figure paid to petitioner and petitioner received a copy of this w-2 without consulting a tax professional and apparently under the impression that the disability benefits he received in did not constitute taxable_income petitioner did not file a federal_income_tax return for on his individual federal_income_tax return peterson claimed an interest_deduction in the amount of the total monthly mortgage payments that were made on the property in in may of petitioner obtained a dollar_figure mortgage on the property and peterson’s mortgage was paid off petitioner exercised the option to purchase the property and paid peterson the required dollar_figure exercise price the legal_title to the property was then transferred from peterson to petitioner upon audit respondent determined that petitioner’s federal_income_tax liability was dollar_figure petitioner remitted this amount to respondent plus penalties and interest at respondent’s request on date petitioner filed his individual federal_income_tax return upon which he reported zero taxable_income on date respondent mailed to petitioner a notice_of_deficiency in the amount of dollar_figure with regard to petitioner’s federal_income_tax return in which respondent determined that dollar_figure of the dollar_figure petitioner received from rrb and the dollar_figure received from ucli constituted taxable_income to petitioner respondent also determined that petitioner was liable for a sec_6651 failure_to_file addition_to_tax and a sec_6654 addition_to_tax for failure to make estimated_tax payments for petitioner does not dispute the income adjustments relating to the funds received from rrb and ucli petitioner however argues that he should be able to deduct as mortgage interest and as real_property_taxes a portion of the payments he made in relating to the property interest and property_tax payments opinion under sec_163 interest_paid on a mortgage relating to a qualified_residence generally is deductible sec_163 and for the mortgage interest to be deductible by a particular taxpayer the mortgage must be the obligation of the taxpayer claiming the deduction not the obligation of another 604_f2d_34 9th cir affg tcmemo_1976_150 however under sec_1_163-1 income_tax regs even though property may not be in a taxpayer’s name as long as the taxpayer is the legal or equitable owner thereof and is at least indirectly liable on the mortgage the taxpayer may deduct mortgage interest he or she pays relating to the property under sec_164 real_property_taxes paid_by a taxpayer may be deductible by the person upon whom the taxes are imposed sec_1_164-1 income_tax regs see 316_us_394 the equitable or beneficial_owner of real_property who pays taxes assessed against the property to protect his or her interest therein may deduct the taxes he or she paid even though legal_title to the property may be held by another person 22_tc_391 generally taxpayers bear the burden of proving that they are entitled to deductions claimed see rule a 292_us_435 65_tc_87 affd per curiam 540_f2d_821 5th cir for federal_income_tax purposes a sale occurs upon the earlier of transfer of legal_title or the practical assumption of the benefits_and_burdens_of_ownership 115_tc_605 68_tc_115 in deciding whether transfer of either legal_title or the benefits and burdens has occurred we look to state law keith v commissioner supra pincite in the instant case the date agreement between petitioner and peterson was not accompanied by a transfer of legal_title so we must decide whether the agreement included terms that were sufficient to transfer to petitioner the benefits_and_burdens_of_ownership of the property as we observed in keith v commissioner supra factors frequently cited by this and other courts as indicative of the benefits and burdens of property ownership include a right to possession an obligation to pay taxes assessments and charges against the property a responsibility for insuring the property a duty to maintain the property a right to improve the property without the seller’s consent a bearing of the risk of loss and a right to obtain legal_title at any time by paying the balance of the full purchase_price id pincite the key question before us is whether the agreement between petitioner and peterson constituted a mere option or an actual purchase of the property by petitioner if the agreement constituted a mere option and not a purchase then under california law the agreement would vest in petitioner no ownership_interest in the property see staudigl v harper p 2d cal dist ct app the test of whether the agreement constituted an option or a purchase by petitioner is whether petitioner was obligated to purchase the property see allen v smith cal rptr 2d ct app written contract treated as purchase and sale not as an option where buyer was obligated to proceed with the purchase after inspection contingency was satisfied welk v fainbarg cal rptr ct app in the instant case the bulk of the evidence establishes that peterson had no legal authority to require specific performance by petitioner petitioner was not obligated to exercise the option or otherwise liable to pay the purchase_price to peterson if petitioner decided not to exercise the option in the communications between petitioner and peterson peterson referred to the exercise of the option contract as something petitioner could exercise or not as he chose the communications between petitioner and peterson referred to peterson as the owner although we conclude that the agreement constituted only an option and not a purchase or sale of the property itself we consider petitioner’s claim that he held an equitable ownership_interest in the property petitioner argues that under california law he should be considered to beneficially own the property however under california law beneficial_ownership contrary to legal_title may be established only by clear_and_convincing proof cal evid code sec_662 west see pac sw realty co v county of los angeles p 2d cal beneficial_ownership has been characterized as when the buyer has the possession and use of the property to the complete exclusion of the seller subject only to the seller’s remedies in case of default county of san diego v davis p 2d cal petitioner argues that under the terms of the agreement beginning in september of petitioner acquired equitable ownership of the property petitioner points out that he possessed the property that after entering into the agreement he began making larger payments to peterson and that he paid dollar_figure to peterson as well as property taxes on the property we agree with respondent that the evidence does not establish that during petitioner was the equitable owner of the property various benefits and burdens were retained by peterson peterson continued to pay insurance on the property and to pay other liabilities as owner of the property peterson made decisions relating to improvements on the property we are sympathetic to petitioner as the agreement did convey to petitioner some benefits_and_burdens_of_ownership however given the facts before us california courts would construe the agreement at issue as an option contract not as a purchase and sale contract petitioner has not met his burden of proving either that petitioner and peterson in fact had an agreement for the purchase and sale of the property as opposed to an option agreement or that in petitioner had acquired sufficient benefits and burdens relating to the property to be deemed the equitable owner of the property for petitioner is not entitled to deduct as mortgage interest or as real_property_taxes the payments he made on the property additions to tax under sec_7491 the commissioner has the burden of production with respect to additions to tax once the commissioner meets that burden the burden_of_proof shifts back to the taxpayer with regard to additions to tax rule a 116_tc_438 respondent has established petitioner’s tax_liability and therefore has satisfied his burden of production under sec_7491 to defend against a sec_6651 addition_to_tax for failure timely to file a tax_return a taxpayer must establish both that failure to timely file was not due to willful neglect and that it was due to reasonable_cause 469_us_241 willful neglect means conscious intentional failure or reckless indifference id a failure_to_file will be regarded as due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file his return by the due_date 92_tc_899 sec_301_6651-1 proced admin regs in the absence of competent tax_advice a mistaken belief on the part of a taxpayer that no tax_return was required under the statute generally will not support reasonable_cause for not filing a tax_return 38_tc_192 french v commissioner tcmemo_1991_196 honest belief that no tax was due does not constitute reasonable_cause where a taxpayer did not make good_faith effort to ascertain whether filing was necessary where a taxpayer’s disability is raised as part of a reasonable_cause defense we have looked to the severity of the disability and the impact it had on the taxpayer’s life explaining that significant psychiatric disorder and mental incapacitation during the period under consideration shaffer v commissioner tcmemo_1994_618 or confinement to various hospitals for severe mental illness carnahan v commissioner tcmemo_1994_163 affd 70_f3d_637 d c cir may provide reasonable_cause but see thomas v commissioner tcmemo_2005_258 taxpayer suffering from bilateral tendinitis carpal tunnel syndrome and depression did not show reasonable_cause when she was employed and running her own business during the period in question it is undisputed that petitioner herein failed to file a federal_income_tax return within the prescribed deadline petitioner argues that he simply did not realize that disability benefits were to be treated as taxable_income especially however after receiving the ucli w-2 form showing the disability benefits as taxable petitioner did not seek the advice of a professional and did not exercise ordinary care and prudence as to the taxability of the disability payments we conclude that neither petitioner’s lack of knowledge nor his health problems constitute reasonable_cause for his failure_to_file his federal_income_tax return petitioner is liable for the sec_6651 addition_to_tax for failure_to_file a return sec_6654 imposes an addition_to_tax on an underpayment of estimated_tax unless one of the statutory exceptions applies 99_tc_202 the enumerated exceptions provide that the addition shall not be imposed if the tax is less than dollar_figure or where there was no tax_liability for the preceding_taxable_year sec_6654 and for the latter purpose we look to the tax_liability shown on the return for the previous year rather than the tax_liability ultimately assessed by the commissioner even when income for the preceding year was fraudulently understated on the return 121_tc_308 an invalid return however for the previous year will not suffice for purposes of the safe_harbor under sec_6654 mendes v commissioner supra if petitioner’s tax_return is to be treated as a valid tax_return on which zero liability was reported despite respondent’s later deficiency assessment petitioner might qualify for the sec_6654 safe_harbor for because however the record herein does not include evidence as to the validity of petitioner’s income_tax return this safe_harbor is not available to petitioner sec_6654 and ii also provides an exception to this addition_to_tax where a taxpayer became disabled during either the year the estimated_tax payments were not made or the preceding year and where the tax underpayment is due to reasonable_cause and not due to willful neglect see thomas v commissioner tcmemo_2005_258 petitioner was diagnosed with mental distress in the year preceding the year in issue petitioner however has not shown that his failure to pay estimated_tax was due to reasonable_cause for petitioner is liable for a sec_6654 addition_to_tax to reflect the foregoing decision will be entered for respondent
